Citation Nr: 1425876	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  07-33 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for prostate conditions, (including, but not limited to, elevated PSA, benign prostatic hypertrophy (BPH), and acute prostatitis), to include as a result of exposure to herbicides and as secondary to low back pain.

2.  Entitlement to service connection for kidney stones, to include as a result of exposure to herbicides and as secondary to low back pain.

3.  Entitlement to service connection for hematuria, to include as a result of exposure to herbicides and as secondary to low back pain.

4.  Entitlement to service connection for urinary tract infection, to include as a result of exposure to herbicides and as secondary to low back pain.

5.  Entitlement to service connection for cystitis, to include as a result of exposure to herbicides and as secondary to low back pain.

6.  Entitlement to service connection for peptic ulcer disease (PUD) to include bleeding ulcer, and gastrointestinal bleed.

7.  Entitlement to service connection for headaches, to include as secondary to hematuria.

8.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

These claims were remanded for additional development in June 2010.  Thereafter, in a September 2011 decision, the Board denied entitlement to service connection for the above claimed disabilities and denied entitlement to TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2013 Memorandum Decision, the Court vacated and remanded the Board's September 2011 decision. 

In October 2013, the Board, in turn, remanded the case back to the RO for additional development of the record.  The February 2013 Memorandum Decision directed the Board to consider the Veteran's October 2007 statement wherein he asserted that his son had suffered from spina bifida and whether this contention had been previously adjudicated or whether the Veteran had stated a claim requiring proper adjudication.  In that regard, the Board noted multiple prior and subsequent statements from the Veteran indicating that his son suffered from meningitis that the Veteran attributed to his exposure to herbicides in Vietnam.  These statements do not reference the Veteran's son having spina bifida.  The October 2007 statement from the Veteran also does not specifically allege that his son has spina bifida, but does reference "Spina Bifida Birth Defects in both of my children."  (The Board notes that the Veteran's daughter died of a brain tumor at age 7, but the Veteran concedes that a claim for benefits for the daughter was considered and denied by the RO.)  Thus, there is no actual evidence of diagnosed spina bifida in the Veteran's son; however, given the Veteran's contentions and the absence of evidence that such a claim has been adjudicated by the RO, the Board refers the issue of entitlement to a monetary allowance under the provision of 38 U.S.C.A. § 1805 for the Veteran's son, C.H.  38 C.F.R. § 19.9(b) (2013).

In October 2013, the claim was remanded to the RO for additional development pursuant to the Court's directives.  Regarding the claims of service connection for hematuria, urinary tract infections, kidney stones, PUD and headaches, the RO substantially complied with the remand directives by obtaining additional VA treatment records, affording the Veteran a comprehensive VA examination in November 2013, and obtaining adequate medical opinions based on a review of the record and sound medical principles.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The November 2013 examination, however, did not adequately address the claim of service connection for prostate problems (BPH, elevated PSA and prostatitis).  As such, this issue is remanded for compliance with the Board's remand directives.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of this electronic record.

For clarification purposes, the previously identified issue of service connection for "urinary condition" has been recharacterized as shown on the Cover Page of this decision to "prostate conditions, including, but not limited to, elevated PSA, benign prostatic hypertrophy (BPH), and acute prostatitis."

In light of the grant of service connection for urinary tract infections and the remand of the claim of entitlement to service connection for prostate condisions, a decision on the TDIU claim must be deferred pending the RO's assignment of an initial disability rating for the service-connected urinary tract infections and the disposition of the service connection claim.  

Thus, the issues of service connection for prostate conditions (BPH, elevated PSA and prostatitis) and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam; exposure to herbicides is presumed.
 
2.  The Veteran's claimed kidney stones, hematuria, urinary tract infections, cystitis, peptic ulcer disease, and headaches are not among the diseases presumed to be secondary to in-service herbicide exposure.

3.  The Veteran's current laboratory finding of hematuria, if any, is a diagnostic symptom and not, in and of itself, a disability for VA compensation purposes.  

4.  The Veteran's chronic urinary tract infections cannot be satisfactorily disassociated from urinary tract infections shown in service.  

5.  The Veteran's current cystitis, if any, is not etiologically related to service, including in-service herbicide exposure.  

6.  A chronic headache disability is not etiologically related to service, to include the Veteran's in-service herbicide exposure.

7.  A chronic kidney stone disability is not etiologically related to service, to include the Veteran's in-service herbicide exposure.

8.  The Veteran's PUD was first shown many years after service separation and is not otherwise etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for hematuria have not been met at any time during the period covered by this claim.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  Chronic urinary tract infections were incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

3.  Cystitis was not incurred in service.  38 U.S.C.A. §§ 1110  1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

4.  Kidney stones were not incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

5.  A chronic headache disability was not incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

6.  PUD was not incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

As required, upon receipt of a complete or substantially complete application for benefits, the RO sent a pre-adjudication notice letter to the Veteran in August 2005, prior to the initial adjudication of the claim in October 2005.  Additional notice letters were sent to the Veteran in June and August 2010, followed by readjudication of the appeal in a June 2011 Supplemental Statement of the Case (SSOC), and most recently, in a March 2014 SSOC.  These letters collectively notified the claimant and his or her representative of all information, and any medical evidence or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters, in accordance with 38 C.F.R. § 3.159(b)(1), informed the claimant of any information and evidence not of record (1) what is necessary to substantiate the claims; (2) what type of evidence that VA will seek to provide; and (3) and what evidence the claimant is expected to provide. 

Likewise, the June 2010 letter notified the Veteran of all five elements of a service-connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  VA has obtained service treatment records, VA and private records identified by the Veteran, as well as records associated with his Social Security Administration (SSA) claim for benefits.  VA has assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions.  The Veteran was afforded an opportunity to give testimony before the Board.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection 

The Veteran asserts that service connection is warranted for claimed kidney stones, hematuria, urinary tract infections, cystitis, peptic ulcer disease, and headaches.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  

Regarding secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Secondary service connection also applies to aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439 (1995).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran served in Vietnam during the Vietnam era, and therefore his exposure to Agent Orange is presumed.  38 C.F.R. § 3.307 (a)(6)(iii).  

For Agent Orange exposed Veteran's, the law states that there are certain diseases that are presumed to be due to in-service herbicide exposure.  The Veteran's claimed disabilities of kidney stones, hematuria, urinary tract infections, cystitis, peptic ulcer disease, and headaches are not included in the list of disabilities subject to presumptive service connection as a result of Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  

To the extent that the Veteran disputes this conclusion, the affect that herbicide exposure has upon a person is the type of question that requires competent medical evidence in order to resolve.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion relating his claimed disabilities to in-service herbicide exposure.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1); See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

No competent medical evidence is otherwise of record which supports a finding that the Veteran's claimed disabilities are etiologically related to herbicide exposure.  Thus, service connection is not warranted for the claimed disabilities based upon herbicide exposure and the presumptive provisions of 38 C.F.R. §§ 3.307, and 3.309(e).  No other presumptive provision(s) appears applicable to the facts of the present appeal.

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In other words, the Veteran may nevertheless establish service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Insofar as the Veteran is claiming continuity of symptomatology since service, the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Of the Veteran's claims, the only one that is considered a chronic disease under 38 C.F.R. § 3.309(a) is PUD; however, as shown below, the evidence does not show continuity of symptoms since service, or that this disease was manifest to a degree of 10 percent or more within a year of service separation; and, in fact, it was not shown at all until 1981.  

With respect to the issue of direct service connection, the Board acknowledges that the Veteran's service treatment records do contain entries potentially indicative of his claimed kidney stones, hematuria, urinary tract infection, cystitis, and peptic ulcer disease.  For example, he was treated for upset stomach and vomiting in August 1969; and pain in the left lower quadrant of the abdomen in November 1969 that was attributed to painless hematuria.  Subsequent records from October 1970 also note painless hematuria; and gastroenteritis in May 1971.  The Veteran has essentially claimed that the current disabilities are due to underlying pathology of these confirmed in-service findings. 

The Veteran's STRs only reflect an in-service disability of urinary tract infections.  The Veteran's service treatment records do not reflect in-service diagnoses of kidney stones, a chronic disability resulting from painless hematuria, cystitis, peptic ulcer disease, and/or chronic headaches during service.  There was also no indication of any chronic disability manifested by the Veteran's current symptomatology at the time of his January 1972 expiration of term of service examination.  Rather, his abdomen and viscera, anus and rectum, endocrine system, and genitourinary system were all clinically evaluated as normal on this examination.  Moreover, there was no evidence of the claimed disabilities until years after his separation from active service.

Regarding the claimed hematuria, there is no indication in the record that the Veteran's documented in-service hematuria finding was disabling or that it caused functional impairment.  The STRs showed the Veteran as asymptomatic, with a normal IVP, and no white blood cells in the urine.  Similarly, the current evidence of record, which appears to indicate occasional hematuria, does not show that the Veteran has a disability associated with the hematuria.  A September 2010 examiner, for example, notes that no pathology was found for the painless hematuria.  The existence of a current disability is the cornerstone of a claim for VA disability compensation claim.  In the absence of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Federal Circuit has held that service connection cannot be granted for symptoms, such as hematuria, without evidence of an underlying disease or injury.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  Furthermore, laboratory findings, such as blood in the urine, or hematuria, are not, in and of themselves, disabilities.  61 Fed. Reg. 20440, 20445 (May 7, 1996).  Here, the Veteran's hematuria represents only a laboratory finding, and not an actual disability in and of itself for which VA compensation benefits are payable.  Thus, a November 2013 VA examiner's finding that the Veteran's hematuria was incurred in service has no bearing on the claim.  

As hematuria is not a "disability" for VA compensation benefits purposes, the preponderance of the evidence is against the claim and as such, entitlement to service connection for hematuria is not warranted.  

By contrast, however, the Veteran's urinary tract infections do constitutes a disability for VA compensation purposes, and there is competent medical evidence of a nexus between the Veteran's in-service documented urinary tract infection in 1969 and his current urinary tract infections.  See VA examination/medical opinion dated November 2013.  The November 2013 medical examiner noted documented evidence of recurrent urinary tract infections and opined that the Veteran's urinary tract infections were as likely as not incurred in military service.  Although the examiner opined that the Veteran's current urinary tract infections were caused by his prostate condition, the fact remains that the Veteran had an onset of urinary tract infections in service, and the examiner found a relationship between the current urinary tract infections and the in-service urinary tract infections.  

As such, the criteria for service connection for urinary tract infections have been met, and service connection is warranted.  

Regarding the claimed disabilities of kidney stones, cystitis, peptic ulcer disease, and chronic headaches, the competent medical evidence of record weighs against the claim, and this evidence outweighs the Veteran's lay statements.  

As noted, these claimed disabilities were not shown in service or for many years thereafter.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

Further, the disabilities which are the subject of this appeal are the types that require competent medical expertise in order to diagnose or opine as to their etiology.  As detailed above, the Veteran's contentions do not constitute competent medical evidence for purposes of determining that any of his current disabilities had their onset during service or are otherwise related to service.  Thus, while he is competent as a lay person to describe his visible symptoms, he is not competent to attribute those symptoms to a specific diagnosis, or otherwise relate current disabilities to service.  No competent medical opinion appears to be of record which specifically relates the Veteran's current disabilities directly to his active service.  Instead, the VA medical evidence of record weighs against the claim.  

An examination was conducted in September 2010, and the examiner found, in part, that there was no current evidence of nephrolithiasis (kidney stones) or cystitis.  With respect to the diagnosed peptic ulcer disease, and complaint of kidney stones, the examiner opined, in essence, that these disabilities were not incurred in or caused by or a result of military service.  

The examiner also indicated that the Veteran reported an onset of his PUD in 1981 and pointed out that the service treatment records showed no signs of PUD.  Kidney stones in 1981 were also present, but not currently.  

The examiner reviewed the record, and supported his opinion by stated rationale which cited to relevant findings documented in the record.  The examiner specifically noted that the onset of the Veteran's PUD and kidney stones was 1981 and he did not find that there was any relationship between any in-service diagnosis or symptom, and the conditions that began long after service separation.

Likewise, a VA examiner in November 2013 made similar findings which were also based on a review of the record and sound medical principles.  The examiner in November 2013 found no prostate cancer and no evidence of cystitis (per a 2013 normal cystoscopy report), but there was a finding of recurrent urinary tract infections.

The examiner noted a diagnosis of nephrolithiasis in 2005; and, that in 2004, the Veteran was worked up for his prostate problems and was incidentally found with small kidney stones without specific treatment for any chronic condition in this regard.  Currently, there was no evidence of renal dysfunction, including no evidence of persistent hematuria.  

The examiner also opined that it was less likely than not that kidney stones were incurred in or otherwise related to the Veteran's service or that they are the result of in-service herbicide exposure, as no medical relationship has been established between herbicide exposure and the subsequent development of kidney stones.  

Also, the November 2013 examiner noted a current diagnosis of PUD.  The examiner opined that the Veteran's PUD was less likely than not incurred in or otherwise related to service, including in-service herbicide exposure.  The examiner reasoned that PUD was diagnosed in 2010, after service separation, and, it was likely the cause of GI bleeding experienced in 1981 - still many years after service separation.  The examiner also opined that no causal relationship between PUD and herbicide exposure had been established.  

Finally, with regard to the Veteran's claimed headaches, the examiner noted non-specific headaches diagnosed in 1975.  The examiner specifically noted that the Veteran denied an in-service headache problem and there is no evidence showing such in the STRs.  The examiner noted mild generalized infrequent headaches currently and opined that it was less likely than not that the Veteran's headaches were incurred in or are otherwise related to service and they were not caused or permanently aggravated by the Veteran's claimed hematuria.  The examiner reasoned that the onset of the headaches was long after separation from service and there is no scientific literature linking hematuria to headaches.  
In summary, despite his in-service complaints shown on the STRs, the Veteran was not actually diagnosed with the current claimed disabilities other than urinary tract infections, until many years after service discharge.  These are the types of conditions which require competent medical evidence to diagnose and/or address the etiology thereof; and the only competent medical evidence to actually address the etiology of these disabilities is against them being causally related to service.  

The examiner found no relationship between the PUD and headaches; and, service.  Finally, the examiner found not current diagnosis of cystitis or kidney stones and that any such disabilities, if found, were unrelated to service. 

As previously stated, the medical evidence in this case outweighs the Veteran's lay statements.  Both VA examiners provided similar opinions and there is no contradictory medical evidence in the record.  The examiner in 2013 provided adequate rationale for the opinions based on a review of the record and sound medical principles.  The November 2013 examiner did not rely solely on the passage of time without complaint or treatment in reaching his conclusions.  Rather, the passage of time without complaint or treatment was only one factor in his opinion.  The examiners relied on the objective findings in the record; i.e., the fact that the Veteran did not report, and the record did not show, any of these currently diagnosed disabilities (other than urinary tract infections) at the time of service separation or for many years thereafter.  Therefore, the examiner concluded that the lack of symptoms at the time of service discharge, as well as the Veteran's assertions, and the passage of time between the Veteran's separation examination and initial treatment, were all factors in his opinion.  The examiner further found no medical literature linking the claimed disabilities to in-service herbicide exposure.  As previously noted, there is no competent evidence to suggest otherwise.  

Therefore, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran's current cystitis, if any, kidney stones, peptic ulcer disease, and headaches were incurred in or are otherwise directly related to his period of active service, including in-service herbicide exposure.

The Veteran has also raised the matter of secondary service connection pursuant to 38 C.F.R. § 3.310.  Specifically, that the disabilities are secondary to either back pain or, in the case of his headaches, to hematuria.  However, the Veteran's only service-connected disability is pseudofolliculitis barbae, and nothing in the record reflects the claimed disabilities are secondary thereto.  He has not established service connection for any disability manifested by back pain.  Further, for the reasons detailed above, the Board determined that service connection was not warranted for hematuria as this is a diagnostic laboratory finding, and not a disability for VA purposes.  The law does not permit an award of service connection for a disability that is secondary to another nonservice-connected disability.

Service connection for urinary tract infections is warranted; however, there is no other basis for awarding service connection for the other claimed disabilities.

For these reasons, service connection for hematuria, kidney stones, cystitis, PUD, and headaches is not warranted.  


ORDER

Service connection for kidney stones is denied.

Service connection for hematuria is denied.

Service connection for chronic urinary tract infection is granted.

Service connection for cystitis is denied.

Service connection for peptic ulcer disease is denied.

Service connection for headaches is denied.


REMAND

With regard to the claim of service connection for prostate conditions (elevated PSA, BPH, prostatitis), the November 2013 examination is inadequate.  The November 2013 examiner noted elevated PSA, BPH and chronic prostatitis, but he only concluded that the Veteran did not have prostate cancer.  The examiner did not provide an opinion as to the likely etiology of the prostate conditions, which is necessary to decide the claim.  Significantly, the examiner noted a voiding dysfunction causing increased urinary frequency and obstructive voiding causing slow or weak stream and decreased force of stream; however, the examiner did not provide an opinion as to the relationship, if any, between the voiding dysfunction and the prostate conditions.  Moreover, given the grant of service connection for urinary tract infections, an examiner must now condition whether there is any causal relationship between the Veteran's urinary tract infections and his prostate conditions, or whether the urinary tract infections aggravate the claimed prostate conditions.  

The TDIU issue on appeal is inextricably intertwined with the grant of service connection for urinary tract infections and the assignment of an initial disability rating for the service-connected urinary tract infections pursuant to the Board's grant in this decision.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  As such, the TDIU issue must be deferred pending the RO's assignment of an initial disability rating for the urinary tract infections.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA records; and, with appropriate authorization from the Veteran, any private records identified by him as relevant to his claim of service connection for prostate conditions (elevated PSA, BPH, and prostatitis).  

2.  Schedule the Veteran for a VA genitourinary examination to address the current nature and likely etiology of the prostate conditions (elevated PSA, BPH, and prostatitis).  The electronic record should be provided to the examiner for review, and the examiner should note that a review was accomplished.  After reviewing the record, eliciting a history directly from the Veteran and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should opine as to whether it is at least as likely as not (50 percent probability or higher) that any prostate conditions (to include elevated PSA, BPH, prostatitis) diagnosed at any time during the period covered by this claim were incurred in or are otherwise related to the Veteran's service, including but not limited to in-service herbicide exposure.  

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or higher) that any prostate conditions (to include elevated PSA, BPH, prostatitis) diagnosed at any time during the period covered by this claim were caused by or are permanently aggravated by the now service-connected chronic urinary tract infections.  
It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  

3.  Upon completion of the assignment of an initial disability rating for the service-connected urinary tract infections, and any other development deemed necessary, readjudicate the issue of service connection for prostate conditions (elevated PSA, BPH, and prostatitis) and the claim for TDIU on appeal.  If the desired benefits sought on appeal remain denied, a supplemental statement of the case should be furnished to the Veteran and his representative.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


